Citation Nr: 1126806	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  09-20 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lumbar strain.  

2.  Entitlement to service connection for diabetes mellitus.  

3.  Entitlement to service connection for a left ankle disorder.  

4.  Entitlement to service connection for allergic rhinitis, claimed as sinus problems.  

5.  Whether new and material evidence has been received to reopen a claim for service connection for fatigue and insomnia, to include as due to an undiagnosed illness.  

6.  Whether new and material evidence has been received to reopen a claim for service connection for headaches, claimed as migraines, to include as due to an undiagnosed illness.  

7.  Entitlement to an initial rating in excess of 10 percent rating for residuals of a medial collateral ligament strain of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to June 1986 and from March 1987 to February 1992, to include service in the Southwest Asia Theatre of Operations from September 1990 to April 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions entered in February and April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In addition, by its February 2008 action, the RO established service connection for residuals of a medial collateral ligament strain involving the left knee and assigned a 10 percent rating, effective from August 2007.  The Veteran filed a notice of disagreement with the rating assigned, but no statement of the case as to that matter has been issued.  The Board will assume jurisdiction of that matter for the limited purpose of returning that issue to the agency of original jurisdiction to permit issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The Veteran was afforded a hearing before the Board, sitting at the RO, in July 2010.  A transcript of that hearing has been included in the claims file.

At the July 2010 hearing, the issue of the Veteran's entitlement to direct and/or secondary service connection for depression was reasonably raised and it is referred to the RO for initial development and adjudication.   

The Board finds that new and material evidence has been received by VA to reopen previously denied claims for service connection for headaches (claimed as migraines) and for fatigue with insomnia.  Those reopened claims, as well as all other issues on appeal, are REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.  VA will advise the Veteran in the event further action is required on his part.  


FINDINGS OF FACT

1.  Entitlement to service connection for headaches was denied by the RO in July 1994 and the Veteran did not appeal.

2.  Evidence added to the record since the July 1994 rating decision includes previously unavailable service treatment records and postservice medical records, as well as hearing testimony, reflecting complaints or findings of headaches in service and/or postservice which related to an unestablished fact and raise a reasonable possibility of substantiating the claim for service connection for headaches.

3.  Entitlement to service connection for fatigue associated with insomnia was denied by the RO in July 1994 and the Veteran did not appeal.

4.  Evidence added to the record since the July 1994 rating decision includes previously unavailable service treatment records and postservice medical records, as well as hearing testimony, reflecting complaints or findings of headaches in service and/or postservice which related to an unestablished fact and raise a reasonable possibility of substantiating the claim for service connection for fatigue associated with insomnia.


CONCLUSIONS OF LAW

1.  The July 1994 rating decision, denying service connection for headaches and for fatigue in association with insomnia, is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104 (1992); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104 (2010)).

2.  New and material evidence has been received by VA since the July 1994 denials of service connection headaches and for fatigue in association with insomnia in order to permit reopening of those claims.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced the VA's duty to notify veterans of the information and evidence necessary to substantiate their claims and redefined its duty to assist them in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claims at issue.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In general, decisions of the agency of original jurisdiction (the RO) that are not appealed within in the prescribed time period are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

The definition of new and material evidence is as follows:  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The U.S. Court of Appeals for the Federal Circuit has held that, according to the plain language of the regulation, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  See Anglin v. West, 203 F.3d 1343, 1347 (Fed. Cir. 2000).

The U.S. Court of Appeals for Veterans Claims stated in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather, the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for headaches and fatigue was denied by RO action in June 1994 on the basis that there was no evidence to indicate the existence of such in service or thereafter.  Following written notice, dated in July 1994, to the Veteran as to the denial action and with respect to his appellate rights, he did not appeal the denials and they became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 3.104 (1993); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104 (2010).  

Given the finality of the most recent denials in June 1994, the question at this juncture is whether new and material evidence has been received to reopen the previously denied claims.  In connection with the Veteran's claims to reopen, much additional evidence has been submitted, including Veteran-supplied service treatment records involving his first period of service, as well as records of postservice medical treatment and testimony at his Board hearing in July 2010, reflecting in part complaints and/or findings involving fatigue, insomnia, and headaches.  The newly developed evidence, the credibility of which is presumed for the limited purpose of reopening the claim per Justus, supra, indicates the existence of inservice complaints of fatigue and/or headaches, as well as various complaints or findings during postservice years.  This evidence meets the requisites of 38 C.F.R. § 3.156, including raising a reasonable possibility of substantiating the claims for service connection for headaches and for fatigue with insomnia.  To that extent, the previously denied claims for service connection for headaches and for fatigue with insomnia are reopened.


ORDER

New and material evidence has been received regarding the claim of entitlement to service connection for headaches, and, to that extent, the appeal is granted.

New and material evidence has been received regarding the claim of entitlement to service connection for fatigue associated with insomnia, and, to that extent, the appeal is granted.


REMAND

Remand is necessary in order to obtain service treatment records pertaining to the Veteran's initial period of active duty from August 1982 to June 1986.  Those records have not been obtained from the National Personnel Records Center (NPRC) or the applicable service department.  The only service records involving the initial period of service are those provided by the Veteran and an attempt must be made to obtain all service medical records until the records are received or until it is clear that further attempts would be futile.  38 C.F.R. § 3.159 (2010).  In addition, the Veteran testified that he was hospitalized at a U.S. Army Base in Schweinfurt, Germany, in or about 1988 for treatment of a back injury in a fall from a truck, and records from that period of hospitalization must be obtained on remand.

Regarding the low back, an examination and opinion were obtained, but the opinion was offered without the benefit of the Veteran's service treatment records from his initial period of service.  Additionally, through the March 2008 examination by VA, the presence of a chronic fatigue syndrome, a Gulf War syndrome, or undiagnosed illness was denied, although the VA examiner noted the Veteran's ongoing complaints of fatigue since 1992 and indicated that there appeared to be present an underlying brain disease, which conceivably could be related to the Veteran's fatigue and/or headaches.  Magnetic resonance imagining in 2007 was found to identify multiple abnormal areas consistent with infection, atypical migraines or demyelinating process.  It, too, is noted that the VA examiner in March 2008 noted that the workup of the Veteran's brain disease was ongoing and that no definitive diagnosis was possible at that time; further evaluation and testing was determined by the VA examiner to be beyond the scope of that VA medical examination.  That examiner also failed to opine specifically whether the Veteran's fatigue, other than as part and parcel of chronic fatigue syndrome, was of service origin and no opinion was obtained as to the relationship of the Veteran's clinically identified diabetes mellitus and sinusitis and his periods of service, nor was any examination and/or opinion secured with respect to claimed headaches or left ankle disability.  On that basis, obtaining further medical examinations and opinions is necessary.  

Pursuant to Manlincon, issuance of a statement of the case is necessary as to the issue of the initial rating to be assigned for the residuals of a medial collateral ligament strain of the left knee, following the completion of a VA medical examination.  The record reflects that the left knee has not been examined by VA since 2007.  

Accordingly, this case is REMANDED for the following actions:

1.  Undertake additional VCAA compliance by advising the Veteran of the evidence and information still needed to substantiate his original claims for service connection for lumbar strain, diabetes mellitus, a left ankle disorder, and allergic rhinitis or other sinus disorder, in addition to his claims to reopen for service connection for headaches and fatigue with insomnia, to include as due to undiagnosed illness as to both.  The Veteran should also be reminded of his right to request that VA obtain any pertinent evidence not already on file, provided he furnishes adequate identifying information and written authorization.  

Depending on the Veteran's response, any and all assistance due him should then be provided by VA.  

2.  Obtain from the NPRC or the applicable service department all service examination and treatment records pertaining to the Veteran's initial period of service in the U.S. Army from August 1982 to June 1986, and to include specifically, all available hospital records with respect to a period of inpatient care in 1988 at the U.S. Army Base Hospital at Schweinfurt, Germany, for treatment of a back injury.  Once obtained, such records should be made a part of the Veteran's VA claims folder.  

Efforts to obtain these and any other Federal records must continue until the AMC determines that the records sought do not exist or that further efforts to obtain them would be futile, and, if it is so determined, then appropriate notice under 38 C.F.R. § 3.159(e) must be provided to the Veteran and he must then be afforded an opportunity to respond.

3.  Obtain any pertinent records of VA medical treatment, not already of record, for inclusion in the Veteran's VA claims folder.  Those records should include the records relating to a workup for the Veteran's brain disease noted to be ongoing since at least March 2008.  

4.  Thereafter, afford the Veteran VA medical examinations in order to ascertain the nature and etiology of claimed disorders involving residuals of a low back injury, diabetes mellitus, a left ankle disorder, allergic rhinitis or other sinus disorder, fatigue with insomnia, and headaches, and whether the Veteran's headaches and/or fatigue with insomnia are attributable to undiagnosed illness originating in the Southwest Asia Theatre of Operations.  The claims file should be made available to the examiner(s) in conjunction with the examinations.  Such examinations should entail a complete medical history, a thorough clinical evaluation, and any diagnostic testing deemed necessary by the examiner.  All pertinent diagnoses should then be set forth.  

The examiner(s) is asked to address the following questions, offering a complete rationale for each opinion provided:  

a)  Is it at least as likely as not (50 percent or greater probability) that any existing low back disorder, diabetes mellitus, left ankle disorder, allergic rhinitis or sinus disorder, or a disorder manifested by fatigue, insomnia, or headaches, originated in service or is otherwise related to service or any event therein?

b)  Does the Veteran have headaches and/or fatigue with insomnia that are attributable to any known clinical diagnosis, or is it at least as likely as not (50 percent or greater probability) that any existing headaches and fatigue with or without insomnia are attributable to an undiagnosed illness originating in or as a result of military service in Southwest Asia in the early 1990s?

Use by the examiner(s) of the at least as likely as not language in responding is required.  The examiner(s) is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of a nexus or service incurrence as to find against such matters.  More likely and as likely support the contended relationship; less likely weighs against the claim.

5.  Afford the Veteran a VA joints examination to assess the nature and severity of his service-connected residuals of a medial collateral ligament strain involving the left knee.  The claims file should be made available to the examiner in conjunction with the examination.  That examination should entail a complete medical history, a thorough clinical evaluation, and any diagnostic testing deemed necessary by the examiner.  Detailed range of motion studies of the left knee should be accomplished and the presence or absence of pain, pain on movement, flare-ups, weakness, fatigability, incoordination, repetitive motion, and lack of endurance, and the extent to which range of motion is further limited thereby, as expressed in degrees of motion, must be fully addressed.  All applicable diagnoses should then be set forth. 


6.  Issue to the Veteran and his representative a statement of the case as to the Veteran's claim for an initial rating in excess of 10 percent for residuals of a medial collateral ligament strain of the left knee.  The Veteran is hereby advised that, following the issuance of the statement of the case, he may only perfect his appeal by the filing of a substantive appeal within 60-days of the date of mailing of that statement of the case.  

7.  Lastly, readjudicate the issues remaining on appeal and if any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an appropriate period of time to respond, before the record is returned to the Board for further review.

The Veteran need take no action until otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this remand is to obtain additional procedural and evidentiary development.  No inference should be drawn regarding the final disposition of the claims in question as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


